Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence 06/14/22 regarding application 16/852,872, in which claim 12 was amended and new claims 13-15 were added. Claims 1-15 are pending in the application and have been considered.

Response to Arguments
Replacement Fig. 1 overcomes the objection to the drawings, and so the objection is withdrawn.
The amended specification overcomes the objection for a minor informality, and so the objection is withdrawn. 
Amended claim 12 overcomes the objection for a minor informality, and so the objection is withdrawn.
Applicant’s arguments on pages 8-12 regarding the 35 U.S.C. 102(a)(2) rejection of claim 1 based on Omote have been considered but are not persuasive.

First, on page 8 Applicant asserts that Omote does not generally disclose multiple input modes, multiple processing stages for each mode, and fusing of the modes at multiple stages. 
In response, the examiner respectfully disagrees and maintains that Fig. 1B of Omote discloses each of these features. Fig. 1B plainly shows multiple input modes (Audio, Video, etc.), multiple processing stages for each mode, and fusing of the modes at multiple stages.

Applicant next argues that Omote does not disclose “…generating a fused output based on the output of a series of fused processing stages, each successive fused processing stage being associated with a successively longer scale of analysis of the signal input”, allegedly because Omote discloses two alternative fusion approaches: Sentence level fusion, and Word level feature fusion. This argument appears to be based on Applicant’s analysis that while Omote explicitly uses the word “fusing”, in Omote, fusing merely means “concatenation”, which is somehow different from Applicant’s “fused” processing stages”. 
In response, the examiner could not locate a special definition for the word “fuse” in Applicant’s specification, and so the term is given its plain and ordinary meaning. According to dictionary.com, “fuse” means “to combine” or “to unite”. This also appears to be consistent with how Applicant’s specification uses the term on page 1 (“… this fusion is achieved in machine learning systems by combining”). For the sake of argument, even if Omote merely concatenates or combines, or even unites the signal features and/or system processing stages, they are still fairly considered “fused”. 

Next, Applicant argues that Omote does not have a series of mode-specific processing stages. In response, the examiner respectfully disagrees and maintains that Fig. 1B clearly shows feature extraction, word level fusion for each mode (Audio, Video, etc.). The mode specific nature of the processing is described further at paragraph [0029].

Finally, on pages 11-12 Applicant argues that Omote does not contain “multiple fused processing stages receive inputs from corresponding mode-specific processing stages”. Again, it is pointed out that for the sake of argument, even if Omote merely concatenates or combines, or even unites the signal features and/or system processing stages, they are still fairly considered “fused”. Further, Fig. 1B clearly shows word level fusion stages receiving inputs from mode specific feature extraction stages. While the examiner appreciates the explanation of Applicant’s embodiment of fused output and fused processing stage on page 9 of the Remarks, if there is some difference between the way in which Applicant and Omote are fusing outputs and processing stages, it is not apparent from the particular language of the claim, which merely recites “fused”.  

The argument on pages 12 regarding claim 12 and the dependent claims are similar to those above regarding claim 1, and is not persuasive for similar reasons.

The argument on page 12 regarding new claims 13-15 merely alleges that Omote does not disclose the explicit structure in the new claims, which amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The examiner contends that Omote discloses the features of claims 13-15 for the reasons found in the below claim rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Omote et al. (2019/0341025).

Consider claim 1, Omote discloses a method for processing multi-modal input (using a neural network with multimodal inputs, [0002]) comprising: receiving a plurality of signal inputs, each signal input having a corresponding input mode (audio, video, text, and other, Fig. 7 elements 711, [0027]); processing each signal input in a series of mode-specific processing stages, each successive mode-specific stage being associated with a successively longer scale of analysis of the signal input (Fig 1B, features stage 104, Word level Fusion 104, Sentence Level Embedding 105,[0037]); and generating a fused output based on the output of a series of fused processing stages, each successive fused processing stage being associated with a successively longer scale of analysis of the signal input (output of NN103 is based on the output of Word Level Fusion stage 104 and Sentence level embedding 105, [0037], sentences being longer than an individual word); wherein multiple fused processing stages receive inputs from corresponding mode-specific processing stages, whereby the fused output depends on the plurality of signal inputs (stage 104 Word Level Fusion receives features from stage 101, and Sentence level Embedding receives outputs from mode specific word level fusion stage 104, Fig 1B, [0037]). 

Consider claim 12, Omote discloses a non-transitory machine-readable medium having instructions stored hereon (e.g. ROM, [0084]), wherein the instructions when executed by a computer processor (processor executing a program, [0085]) cause processing of a multi-modal input, the processing comprising: receiving a plurality of signal inputs, each signal input having a corresponding input mode (audio, video, text, and other, Fig. 7 elements 711, [0027]); processing each signal input in a series of mode-specific processing stages, each successive mode-specific stage being associated with a successively longer scale of analysis of the signal input (Fig 1B, features stage 104, Word level Fusion 104, Sentence Level Embedding 105,[0037]); and generating a fused output based on the output of a series of fused processing stages, each successive fused processing stage being associated with a successively longer scale of analysis of the signal input (output of NN103 is based on the output of Word Level Fusion stage 104 and Sentence level embedding 105, [0037], sentences being longer than an individual word); wherein multiple fused processing stages receive inputs from corresponding mode-specific processing stages, whereby the fused output depends on the plurality of signal inputs (stage 104 Word Level Fusion receives features from stage 101, and Sentence level Embedding receives outputs from mode specific word level fusion stage 104, Fig 1B, [0037]).

Consider claim 2, Omote discloses the plurality of signal inputs represent a linguistically-based output from a subject (spoken words, [0038], [0064]), and wherein the method further providing the fused output comprising a representation of a sentiment expressed in the linguistically-based output (classification of the emotional state of the user, such as happy, sad, etc., [0027]). 

Consider claim 3, Omote discloses the input modes corresponding to the signal inputs comprise an audio input mode (audio, [0032]). 

Consider claim 4, Omote discloses the input modes corresponding to the signal inputs further comprise a text input mode (text, [0032]). 

Consider claim 5, Omote discloses the text mode input comprises an automated speech recognition of the audio mode input (automatic speech recognition, [0063-0064]). 

Consider claim 6, Omote discloses the input modes corresponding to the signal inputs further comprise a video input mode, wherein the video mode input comprises a facial image of a speaker producing speech representing the audio mode input (video stream showing the face of a person speaking, [0038]). 

Consider claim 7, Omote discloses the input modes corresponding to the signal inputs comprises a first timescale audio input mode and a second timescale audio input mode, wherein the second timescale is longer than the first timescale (time scaling of the audio input during feature extraction, scale 1 being longer than scale 8, [0059]). 

Consider claim 8, Omote discloses the successively longer scales of analysis comprise a word scale analysis and a sentence or utterance scale analysis (word level analysis, sentence level embedding, Fig 1B, [0037]). 

Consider claim 9, Omote discloses at least some of the processing stages include feed-forward neural network encoders (e.g. NN 103, [0037], [0076])). 

Consider claim 10, Omote discloses at least some of the processing stages include long short-term memory (LSTM) networks (LSTM, [0076]). 

Consider claim 13, Omote discloses the mode-specific processing stages include: 
a first processing stage for a first input mode (acoustic features extracted from audio input, Fig 1B, [0016], [0029]), 
a second processing stage for the first input mode (word level fusion, Fig 1B, [0037], [0029]), 
a first processing stage for a second input mode (video features extracted from video, Fig 1B, [0029]), and 
a second processing stage for the second input mode (word level fusion for video features, Fig 1B, [0037], [0029]); and 
the fused processing stages include: 
a first fused processing stage (sentence level Embedding, Fig 1B, [0037]), and 
a second fused processing stage (NN 103, Fig 1B, [0037]); and wherein: 
the first fused processing stage receives input from the first processing stage for the first input mode and the first processing stage for the second input mode (sentence level embedding receives features 101 for both audio and video, Fig 1B, [0037]), and 
 Reply to Office Action of 2022-02-14the second fused processing stage receives input from the second processing stage for the first input mode and the second processing stage for the second input mode (NN 103 receives word level fusion features, albeit indirectly, noting that the claim language does not necessarily require “directly” reiceiving, Fig 1B, [0037]).  

Consider claim 14, Omote discloses: the second fused processing stage further receives input from the first fused processing stage (NN reiceives sentence level embeddings, Fig 1B, [0037]).
  
Consider claim 15, Omote discloses: the fused output is based on the output of the second fused processing stage (output of the classifier neural network, [0032]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11 rejected under 35 U.S.C. 103 as being unpatentable over Omote et al. (2019/0341025) in view of Henry et al. (2018/0225116).

Consider claim 11, Omote discloses the inputs from the corresponding mode-specific processing stages comprise LSTM inputs (the combined features are provided to a weighting neural network, [0043], which may be a LSTM [0076]).
Omote does not specifically mention LSTM state values.
Henry discloses LSTM state values ([0367]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Omote by including LSTM state values in order to improve artificial neural network performance and efficiency of computations associated with ANNs, as suggested by Henry ([0008]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                     07/28/22